Citation Nr: 0709788	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
herniated nucleus pulposus (HPN), L5-S1 with S1 
radiculopathy.

2.  Entitlement to a rating in excess of 20 percent for a 
right knee anterior cruciate ligament, status post arthrotomy 
and medial meniscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 through 
December 1985.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issue of a rating in excess of 20 percent for  service 
connection for a herniated nucleus pulposus (HPN), L5-S1 with 
S1 radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's knee condition, right knee anterior cruciate 
ligament, status post arthrotomy and medial meniscectomy, was 
predominately manifested by flexion ranging from 80 to 125 
degrees, and normal extension, with painful motion but no 
instability, and no additional limitation of motion based on 
fatigue, weakness, or lack of endurance following repetitive 
use.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee anterior cruciate ligament, status post arthrotomy and 
medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
until March 2006.  Despite the untimely notice provided to 
the veteran concerning this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in May 2004, (prior to the August 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran was provided with VA examinations of the right knee 
and was also afforded a hearing before the undersigned 
veterans law judge.  Additionally, the veteran submitted 
statements regarding his condition.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

Additionally, the veteran's VA examinations, while not 
including a review of the claims file, were complete and 
adequate examinations.  The examinations addressed all the 
criteria for rating purposes.  The examiner also took into 
account the veteran's history with respect to the initial 
injury of the knee and subsequent treatment.  This history is 
consistent with the claims file and the veteran has testified 
under oath that the history was accurate.  As the veteran's 
history was taken into consideration and given that all the 
elements necessary to provide a rating based on the veteran's 
current disability were provided during the examinations, the 
Board concludes that another VA examination is not warranted.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




History

In a March 1987 rating decision, the RO granted service 
connection for right knee anterior cruciate ligament, status 
post arthrotomy and medial meniscectomy, and assigned a 
rating of 20 percent, effective December 11, 1985.  The 
veteran submitted a claim for increase in May 2004, asserting 
that his right knee condition was worse.  

The veteran was afforded a VA examination of the knee in June 
2004.  Physical examination of the right knee revealed range 
of motion from 0 to 125 degrees with end of range flexion 
pain.  The knee was stable with no instability due to varus 
or valgus stress testing.  The veteran had 5mm of play on 
anterior drawer test and mild crepitus on ranging.  There was 
some right medial joint line tenderness.  The examiner noted 
that range of motion for the right knee was limited and 
additional 10 percent by pain and provided a diagnosis of 
right knee pain after open surgery for internal derangement.  

The veteran was afforded a VA examination of the back and 
right knee in November 2005.  The examiner noted that the 
veteran wore knee and back braces during periods of pain and 
instability, as well as used a cane during periods of severe 
pain.  Regarding his right knee, the veteran complained of 
constant instability with falls and flare-ups approximately 
every other month, but denied locking.  Examination revealed 
extension of 0 degrees with pain at the end of range.  
Flexion was to 90 degrees with pain at the end of the range.  
Flexion decreased to 80 degrees upon repetitive use and there 
as mild crepitus. 

An x-ray of the right knee performed in December 2005 
indicated mild degenerative joint disease with joint effusion 
at the suprapatellar region of the right knee. 

The veteran submitted numerous VA medical records and 
treatment records from the Health Care for Homeless Veterans 
dated January 2005 through October 2006.  These records 
contained treatment for numerous conditions including 
psychological conditions, a low back condition, a right knee 
disability, and left knee pain.  A January 2006 physical 
therapy note revealed that the veteran had an antalgic gait, 
active flexion to 80 degrees and passive flexion to 100 
degrees, and normal extension.  Upon palpation, there was 
suprapatellar edema.  There was also tenderness along the 
medial joint line and over the patella with pain on all 
testing.  

The veteran was afforded another VA examination of the right 
knee in September 2006.  Examination revealed a stable right 
knee on varus, valgus, anterior and posterior stress testing.  
The examiner specifically noted he was not able to reproduce 
any instability of the knee.  There was crepitus with flexion 
and extension of the knee.  Extension was normal and flexion 
was to 110 without pain, and to 125 degrees with discomfort.  
The examiner noted that range of motion was not additionally 
limited by pain, fatigue, or lack of endurance.  There was 
tenderness in the medial aspect of the patellar tendon but no 
erythema or induration.  The examiner provided a diagnosis of 
degenerative joint disease of the right knee , residuals of 
meniscus repair surgery and paterllofemoral syndrome.  

Finally, the veteran was afforded a hearing in January 2007.  
The veteran complained of pain upon his September 2006 knee 
examination.  The veteran also indicated he received 
treatment in the form of injections and physical therapy for 
his right knee disability, and that he wore a knee brace at 
all times.  The veteran also contended that on the day of his 
examination, his knee was not as fatigued as it would have 
been on a normal day after work.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran is currently rated at 20 percent for right knee 
anterior cruciate ligament, status post arthrotomy and 
medical meniscectomy under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 for limitation of flexion.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, a 20 percent rating is warranted 
when it is limited to 30 degrees and a 30 percent rating is 
assigned when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  A 0 percent rating is warranted when leg extension is 
limited to 5 degrees, a 10 percent rating is warranted when 
it is limited to 10 degrees, a 20 percent rating is warranted 
when it is limited to 15 degrees and a 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Reports from June 2004 through September 2006 primarily show 
that the veteran always had full extension with pain, and 
flexion ranged from 80 to 125 degrees with pain.  The Board 
finds that the veteran does not meet the criteria for a 
rating higher than 20 percent under codes 5260 or 5261 
(pertaining to limitation of motion of the knee).  
Additionally, while the Board is aware of the veteran's 
complaints of pain in his knee, both VA examiners noted that 
there was no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Therefore, there is no objective evidence that pain on 
use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
the Board finds that the veteran's current evaluations of his 
right knee disabilities as noted herein address any the 
Deluca concerns of pain, fatigability, weakness, and 
incoordination.

Separate ratings under Diagnostic Code  5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004.  In 
this case, the veteran is assigned a 20 percent rating based 
on limitation of flexion.  He has been found to have full 
extension.  Thus, a separate rating based on any limitation 
of extension is not warranted.

A review of the record also indicates that a higher rating is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
for impairment of the knee, with recurrent subluxation or 
lateral instability.  Diagnostic Code 5257 provides a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.  There is no 
evidence of instability of the knee.  While the June 2004 VA 
examination found 5mm of play on anterior drawer testing, the 
September 2006 VA examination revealed a stable knee with no 
instability shown on varus, valgus, anterior or posterior 
stress testing.  Additionally, the 2006 VA examiner 
specifically stated he was not able to reproduce any 
instability of the knee.  There was no evidence of 
dislocation or subluxation of the right knee.  The above 
findings fail to show instability or subluxation of the 
knees.  As such, a higher rating under Diagnostic Code 5257 
is not warranted for either the right knee.

The veteran has arthritis of the right knee which is 
confirmed by x-ray studies.  VA General Counsel opinions have 
held that arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  The veteran is currently assigned a 
20 percent rating for the right knee disorder under 38 C.F.R. 
§ 4.71a, 5260.  As discussed above, the Board finds that the 
service-connected right knee does not demonstrate any 
objective evidence of instability of the knee.  As such a 
separate rating under Diagnostic Code 5257 is not warranted.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit of the doubt doctrine is 
inapplicable and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

In a March 1987 rating decision, the RO granted service 
connection for a herniated nucleus pulposus (HPN), L5-S1 with 
S-1 radiculopathy, and assigned a rating of 20 percent, 
effective December 11, 1985.  The veteran submitted a claim 
for increase in May 2004, asserting that his back condition 
warranted a higher rating.  

The record shows that the veteran complained of pain, 
weakness, and decreased sensory of the lower extremities, 
specifically the left lower extremity.  The veteran also 
complained of radiation of pain to the bilateral buttocks 
which affected his ability to walk.  The June 2004 VA 
examination revealed deep tendon reflexes to be absent from 
the left ankle, and decreased light touch in the left lateral 
dorsal foot, involving the second and third toes.  The 
November 2005 VA examination noted that the veteran reported 
incapacitating episodes requiring physician prescribed bed 
rest within the past 12 months.  There is a question as to 
whether the veteran's neurological symptoms result in or is 
analogous to complete or incomplete paralysis of the sciatic 
nerve.  Additional examination and testing is needed to 
address this question.  The veteran's neurological complaints 
also raise the question as to whether the veteran has 
incapacitating episodes of intervertebral disc syndrome due 
to his service connected lumbar spine disability.  The 
evidence of record, however, is insufficient to address this 
question.  

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be afforded a VA 
neurological examination to determine 
the severity of the neurological 
impairment due to the veteran's service-
connected herniated nucleus pulposus, 
L5-S1 with S1 radiculopathy.  Such tests 
as the examining physician deems 
necessary should be performed, to 
include EMG testing/nerve conduction 
studies, as well as complete range of 
motion studies.  All findings should be 
reported in detail.  The examiner should 
specifically address the following:

(a)  Identify the nerve or nerves 
that are affected by the veteran's 
service-connected HNP L5-S1 with S-1 
radiculopathy, and discuss the 
severity of the impairment caused by 
the affected nerve(s).  In this 
regard, please state whether there is 
any paralysis of the affected nerve, 
and if so whether it is complete or 
incomplete and whether such paralysis 
is mild, moderate or severe.

(b)  Conduct range of motion studies of 
the lumbosacral spine.  The examiner 
should determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
low back disability and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back 
is used repeatedly over a period of 
time.  This determination should also, 
if feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

(c)  State whether the veteran's 
lumbosacral strain causes 
intervertebral disc syndrome, and if 
so whether the veteran has 
incapacitating episodes.  If 
incapacitating episodes are determined 
to exist, the examiner should state 
the total duration during the past 12 
months.  (The examiner should be 
informed that an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician).  The basis 
for any findings of IVDS and 
associated incapacitating episodes 
should be fully explained.

The claims file should be made 
available to and reviewed by the 
examiner in connection with his 
evaluation report.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.
          
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


